Affirmed as Reformed and Memorandum Opinion filed April 9, 2015




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00474-CR

                     ANDRE NIGEL BENNETT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1357744

                 MEMORANDUM                      OPINION


      A jury convicted appellant Andre Nigel Bennett of third degree felony theft
in an amount greater than $1,500 but less than $20,000. On April 24, 2014, the
trial court sentenced appellant to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a notice of
appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing frivolous
contentions which arguably might support the appeal. See Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App. 1991). See also Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014). As of this date, appellant has not
requested access to the appellate record.

      The judgment reflects that appellant was convicted of theft in an amount
greater than $20,000 but less than $100,000. However the record reflects the jury
convicted appellant of the lesser-included offense of theft in an amount greater
than $1,500 but less than $20,000.          Accordingly, we reform the trial court’s
judgment to reflect appellant was convicted of theft in an amount greater than
$1,500 but less than $20,000. See French v. State, 830 S.W.2d 607, 609 (Tex.
Crim. App. 1992) (stating appellate court has authority to reform a judgment to
“speak the truth”). In an appeal in which counsel has filed an Anders brief, we are
not required to abate the appeal for appointment of new counsel if the judgment
may be reformed. See Ferguson v. State, 435 S.W.3d 291, 295 (Tex.App.—Waco
2014, no pet.) (reforming judgment in Anders appeal to correct age of child
victim); Bray v. State, 179 S.W.3d 725, 730 (Tex.App.—Fort Worth 2005, no pet.)
(reforming judgment in Anders appeal to delete improper condition of parole); see
also Getts v. State, 155 S.W.3d 153, 155 (Tex. Crim. App. 2005) (affirming court
of appeals’ judgment reforming the judgment of conviction in Anders appeal).

                                            2
      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, we affirm the judgment of the trial court as reformed.



                                      PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3